Citation Nr: 1455551	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-26 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $6,464.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 decision by the Committee on Waivers and Compromises (Committee) at the VA Regional Office (RO) in Chicago, Illinois.  Information in the record, including internal VA documents, shows that the debt at issue is in the amount of $6,464.30, even though the statement of the case (SOC) and supplemental SOC (SSOC) list the debt as higher.  These documents, however, list the amount correctly in the portion titled "DECISION."  The Board also sees this debt already has been recouped.  In June 2014, the Veteran submitted correspondence indicating he was withdrawing this appeal, perhaps because this debt already has been repaid, but he did not entirely clarify this.  So the Board sent him a letter in October 2014 to try and resolve this matter.  Since he did not respond within the time indicated, 30 days, the Board is going ahead and adjudicating this appeal on the premise that it was not in fact withdrawn.  See 38 C.F.R. § 20.204 (2014).


FINDINGS OF FACT

1.  In letters dated in October 1995, February 1998, November 2002, and January 2004, the Veteran was provided VA Form 21-8764, Disability Compensation Award Attachment-Important Information, advising him of conditions affecting his right to payment of benefits, including the provision that his benefits would be reduced upon incarceration in a Federal, State, or local penal institution exceeding 60 days for conviction of a felony offense.

2.  In September 2010, the RO received notice that the Veteran was incarcerated; the RO confirmed that he was incarcerated for more than 60 days for the conviction of a felony.  


3.  In an October 2010 letter, the RO advised the Veteran that VA resultantly proposed to reduce his benefits as of the 61st day of his incarceration to the 
10-percent rate.  

4.  In February 2011, the RO retroactively reduced the Veteran's VA disability compensation payments to the 10-percent rate effective from June 22, 2010.

5.  The reduction of VA benefits resulted in an overpayment in the amount of $6,464.30, which is consequently the debt now at issue.  

6.  It is not shown the Veteran committed fraud, misrepresentation, or evidenced bad faith in the creation of this overpayment.

7.  He was, however, at fault in the creation of this debt in failing to promptly report that he was incarcerated for a felony offense and in continuing to receive his VA disability compensation payments until VA discovered that he was incarcerated.  

8.  Waiver of this assessed overpayment would result in an unfair enrichment to him.

9.  Denial of this waiver would not defeat the purpose of this award of VA benefits.

10.  There is no indication he relinquished a valuable right or incurred a legal obligation in reliance on the additional benefits received.

11.  There is no undue hardship as this debt already has been recouped and he did not provide complete financial information.  


CONCLUSION OF LAW

Recovery of this overpayment of VA disability compensation in the amount of $6464.20 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  But the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the VCAA does not apply in waiver cases because Chapter 53 of Title 38 of the U.S. Code (which governs waiver requests) has its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran received this required notice specific to this type of claim.

The Veteran has several service-connected disabilities and consequently receives VA compensation for them.  In letters dated in October 1995, February 1998, November 2002, and January 2004, he was provided VA Form 21-8764, Disability Compensation Award Attachment-Important Information, advising him of conditions affecting his right to payment of benefits, including the provision that his benefits would be reduced upon incarceration in a Federal, State, or local penal institution exceeding 60 days for conviction of a felony offense.

In September 2010, the RO received notice that the Veteran was incarcerated.  Therefore, the RO confirmed that he was incarcerated for the conviction of a felony offense exceeding 60 days.  In response, in an October 2010 letter, the RO advised him that VA resultantly proposed to reduce his benefits as of the 61st day of his incarceration to the 10-percent rate.  In compliance with this notice, in February 2011, the RO retroactively reduced his VA disability compensation payments to the 10-percent rate effective from June 22, 2010.  The reduction of VA benefits resulted in an overpayment in the amount of 6,464.30.  The reason that action was taken was because, under pertinent VA laws and regulations, any individual who is entitled to compensation or to dependency and indemnity compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period exceeding 60 days for conviction of a felony shall not be paid such compensation or dependency and indemnity compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends, in an amount exceeding:  (A) in the case of a veteran with a service-connected disability rated at 20 percent or more, the rate of compensation payable under section 1114(a) of this title; or (B) in the case of a veteran with a service-connected disability not rated at 20 percent or more or in the case of a surviving spouse, parent, or child, one-half of the rate of compensation payable under section 1114(a) of this title.  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(a).  Under 38 U.S.C.A. § 1114(a), this Veteran's rate of payment was at the 10-percent rate.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Thus, the reduction of the Veteran's VA disability compensation payments was made effective June 22, 2010, the 61st day of his incarceration after his conviction on a felony, pursuant to 38 C.F.R. § 3.665.

VA law also provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The Court has held that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage and that a mere negligent failure to fulfill a duty or contractual obligation is not an appropriate basis for a bad faith determination.  Richards v. Brown, 9 Vet. App. 255 (1996).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) Fault of the debtor - Where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - Weighing fault of the debtor against VA fault; (3) Undue hardship - Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require him to repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965.

As to the principles of equity and good conscience part of the Board's analysis, the record shows the Veteran was solely at fault in the creation of this debt in failing to report (not just promptly, but at all, so even eventually) the receipt of VA disability compensation at the full rate while incarcerated for a felony conviction.  Similarly, the Board finds that his receipt of $6,464.30 from VA that he was not lawfully entitled to because he was incarcerated results in unfair enrichment to him.  As to whether the recovery of this assessed overpayment would deprive him of basic necessities, the Board sees that the most recent financial record provided by him is dated in April 2011 and does not include any of his income from VA.  His debt already has been recouped.  Accordingly, the Board concludes that recovery of this debt would not cause him financial hardship since this apparently did not in the course of its repayment.  As to whether collection of this debt would defeat the purpose of paying the benefits by nullifying the objective for which the benefits were intended, the rating schedule is intended to compensate a claimant for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  However, the Veteran received these monies while incarcerated and therefore had no earning capacity and he was being maintained by the government.  Therefore, the Board finds that collection of this debt would not defeat the purpose of paying the benefits.  Lastly, the Board finds that there is no indication in the record that reliance on the overpaid benefits resulted in his relinquishment of a valuable right or the incurrence of a legal obligation, indeed, to the contrary.

Thus, after weighing all of the relevant evidence of record, the Board finds that recovery of this overpayment would not be against equity and good conscience.  To the extent there was any financial hardship while the debt was being recouped, that element is outweighed by the fact that the Veteran was solely at fault in the creation of the debt, that he was unjustly enriched by having taking benefits, that collection of the debt would not defeat the purpose of paying the benefits, and that there is no indication that reliance on the overpaid benefits resulted in the relinquishment of a valuable right or the incurrence of a legal obligation. 


ORDER

This claim of entitlement to waiver of recovery of the overpayment of VA disability compensation in the amount of $6,464.30 is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


